DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 10, 11, 13, 14, 18, 19, 21, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 8 and 19 include the limitation “preferably” which is not clear if this is positively claimed for the invention. Claims 2-13 and 17-23 are rejected for depending from these claims.
Claims 1, 10 and 11 recites “a thermoplastic polymer” multiple times lacking antecedent basis.
Regarding claim 5, “a major portion” is unclear.
Regarding claim 6, “a plurality of grooves” is already recited in claim 1.  It is not clear which these grooves are.

Claim 14 recites “a cooperating surface” twice, lacking antecedent basis.
Claims 18, 19, 21, 22, 23 recites “the cooperating surface” lacking antecedent basis.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0000197 to Pervan.
Regarding claims 1 and 11,  as best understood, Pervan discloses a thermoplastic panel (fig. 4d) having upper (2), lower layer (4), balancing layer (3) with the use of thermoplastic for the layers disclosed [0054] and at least one groove (19) on the lower layer.  Regarding the formation of the groove, Pervan discloses cutting the grooves [0051] before the creation of the locking system.  This would imply the grooves are cut midway through construction.  Additionally, the applicant should note that the claims are drawn to the final product and not to the method of making.  Regarding the groove thickness, Pervan discloses the basic claim structure of the instant application 
Regarding claim 2, the groove is in a rear side (groove 14 or 19 being towards a rear side).
Regarding claims 3, 4, Pervan discloses the basic claim structure of the instant application but does not disclose specific groove dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  A larger or smaller groove would increase or decrease the strength of the panel depending upon the intended application.
Regarding claim 5, a major portion of the grooves are below the balancing layer.
Regarding claim 6, as best understood, Pervan discloses grooves in the lower layer (19) and an innermost portion of a groove (an opening portion of the groove located below 3) is separated from the balancing layer (3).
Regarding claim 7, Pervan discloses the basic claim structure of the instant application but does not disclose specific layer dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  A larger or smaller layer thickness would increase or decrease the strength of the panel depending upon the intended application.

Regarding claim 9, the balancing layer (3) is continuous.
Regarding claim 10, the amount of thermoplastic in the balancing layer is greater than that in the upper and lower layers (fig. 4d: see thickness of layers).
Regarding claim 12, the grooves have bottom facing openings (19).
Regarding claim 13, as best understood, Pervan discloses an embodiment with the groove bounded by a panel portion below the groove (fig. 6c: 19 bound by 23).
Regarding claim 14, claim 14 is rejected for reasons cited in the rejection of claim 1.  Additionally, Pervan discloses a mechanical locking arrangement (with cooperating surface of contact) in the horizontal and vertical dimensions which is part of the balancing layer (fig. 4d: 10 and 8 are part of 3).
Regarding claim 15, the balancing layer is between the upper and lower layers.
Regarding claim 16, the balancing layer may be construed as being a bottom layer (fig. 4d: see left side of 3 being the bottom most portion).
Regarding claim 17, the balancing layer extends through the locking elements on a strip (strip being between upper and lower layers) for horizontal locking by locking element (10) to locking groove (9).
Regarding claim 18, the cooperating surface is on the locking element and locking groove (contact surfaces of 9 and 10).
Regarding claim 19, the balancing layer extends along a strip (between upper and lower layers) and the upper most surface of the strip comprises the balancing layer, 
Regarding claim 20, the balancing layer extends through a tongue (10) which is configured to engage a tongue groove (9).
Regarding claim 21, the cooperating surface is the contact surface on the tongue (10).
Regarding claim 22, the cooperating surface is a locking surface (surface of tongue and groove, 10, 9) configured to engage an adjacent panel.
Regarding claim 23, the cooperating surface is a guiding surface (tongue surface inherently guides tongue between upper and lower groove surface, also guide surface to lock with adjacent panels.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633